Title: General Orders, 20 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains August 20th 1778.
            Parole DunstableC. Signs Dublin. Deal.
            
          
          The Tents of the whole Army are to be struck three times a week on Mondays, Wednesdays
            & Fridays from ten in the morning ’till two in the afternoon when the weather
            will permit; The Officers will be careful to have the ground between and where the tents
            stood well cleansed.
          No Persons whatever whether belonging to the Army or not are to pass beyond the
            advanced Corps without Permits from Head-Quarters—The Commanding Officer of that Corps
            is directed not only to stop all Persons who shall hereafter attempt to pass without
            such Permits but to report their names and take away any other Passes they may have and
            send them to the Adjutant General—The General also reminds the Officers of a former
            order, forbiding any under the degree of commanding Officer of a Brigade from giving
            Passes to soldiers and expects a strict observance.
          Lieutenant George Purvis is appointed Adjutant of the Delaware Regiment.
          Returns of Medicines, Instruments, Bandages &c. now in the several Regiments to
            be made out by the Regimental Surgeons and delivered to the Physician and Surgeon
            General next Monday.
          Returns of all the Negroes in the several Regi. to be made out immediately
            Regimentally, digested into Brigade Returns and brought  into the
            Orderly-Office next saturday specifying those present
            and the particular Places where the absent or on command are.
        